DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021, 04/23/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 2, the limitation recites: “the three-phase power received by the AC/DC power converter is received from an alternating current (AC) utility source a battery bank, a capacitor bank, a photovoltaic solar array, and/or a wind turbine”, thereby rendering the claim as unclear as to which is the source of three-phase power for the AC/DC converter. For purposes of examination, the Examiner interprets the claim limitation to be as follows: : “the three-phase power received by the AC/DC power converter is received from one of an alternating current (AC) utility source, a battery bank, a capacitor bank, a photovoltaic solar array, and/or a wind turbine”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0351415 (Masquelier) in view of US 2018/0178666 (Javaid). 

 Regarding claim 1, Masquelier teaches a method for dynamic inductive wireless power transmission (DIPT) (Fig. 1 system for wireless power transfer to multiple vehicles) [0009], comprising: 
providing an AC-to-DC (AC/DC) power converter (Fig. 1 power converter apparatus 104a-n; Fig. 2-3 shows the power converter apparatus 104 in details) configured to receive three-phase power and provide regulated DC output current (Fig. 1 shows AC-DC converter 104 which receives AC power and converts it to DC power; Fig. 2 shows output of the AC-DC converter is regulated DC output current to the DC bus 206) [0035-0036, 0050, 0069, 0070-0073]; 
electrically connecting a trunk cable to an output of the AC/DC power converter and to multiple power transmitter modules (Fig. 2 shows DC bus 206 which receives output of AC-DC converter 204 to multiple power transmitter modules in form of the resonant converters 202a-d which thereby leads to the switching apparatus 304 and the charging pads 302 as shown in Fig. 3) [0064-0068, 0073-0075], the trunk cable connecting inputs of the multiple power transmitter modules in parallel (Fig. 2-3 shows the DC bus 206 connecting inputs of the multiple power transmitter modules in parallel) [0073-0075], the multiple power transmitter module configured to transmit inductive wireless power over an air gap (resonant converters 202 as shown in Fig. 2-3 sends power to the pads 302 together comprising the multiple power transmitter module configured to transmit inductive wireless power over an air gap to the vehicle receiver pad) [0045, 0047, 0073-0075, 0083]; 
providing a system controller configured to detect a vehicle containing a receiver coil and confirm if the vehicle containing the receiver coil should receive the inductive wireless power from the multiple power transmitter modules (sharing controllers 108 ie. system controller configured to detect a vehicle containing a receiver pad with receiver coil and identify the vehicle to be receiving inductive wireless power from the multiple transmission pads) [0047, 0053-0055, 0086-0088]; and
configuring the system controller to communication with the AC/DC power converter to maintain the regulated DC output current at a constant value (sharing controllers 108 controls the power sharing between the pad apparatus 102 by being in communication with AC-DC converter 104 to maintain the regulated DC output at a constant value) [0053-0055, 0069, 0074] and transmit the inductive wireless power to the vehicle containing the receiver coil through the multiple power transmitter modules when the vehicle containing the receiver coil should receive the inductive wireless power from the multiple power transmitter modules (transmitting inductive wireless power to the vehicle with receiver pad comprising receiving coil through the multiple power transmitter pads when the vehicle containing the receiver coil should receive power from the transmission pads) [0052-0055, 0060-0066, 0070-0077, 0086-0088]. 
	However, Masquelier does not teach power transmitter modules be in series with each other. 
	However, Javaid teaches power transmitter modules be in series with each other (Fig. 3 shows dynamic wireless charging system with a series of power transmitters embedded in the ground; Fig. 15 shows a series of primary coils) [0032, 0043, 0049, 0081-0085, 0090]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power transmitter modules be in series with each other as taught by Javaid to be implemented in the wireless inductive power transmission system of Masquelier in order to ensure continuous dynamic charging of the vehicle while stationary as well as while in motion. 

Regarding claim 2, Masquelier teaches the three-phase power received by the AC/DC power converter is received from one of an alternating current (AC) utility source, a battery bank, a capacitor bank, a photovoltaic solar array, and/or a wind turbine (Fig. 1 shows utility connection 110) [0042, 0056].

Regarding claim 3, Masquelier teaches wherein configuring the system controller further comprises configuring the system controller to: wirelessly communicate with the vehicle containing the receiving coil and use the communication to determine whether the vehicle containing the receiver coil should receive the inductive wireless power (Fig. 7 shows the wireless communication between the vehicle and the controller 108 in order to determine whether the vehicle containing the receiver coil should receive inductive wireless power) [0084-0088]; and
 activate one or more of the multiple power transmitter modules such that at least one power transmitter module of the multiple power transmitter modules transfers the inductive wireless power to the vehicle containing the receiving coil (controller 108 activates one of the multiple power transmitter pads such that at least one power transmitter pads transfer inductive wireless power to the vehicle containing the receiving coil) [0050-0055].


Regarding claim 4, Masquelier teaches further comprising configuring the system controller to wirelessly communicate a secure code with the vehicle containing the receiving coil [0082-0088], wherein the secure code is derived from information sent at an earlier time from the system controller to the vehicle containing the receiving coil [0084-0085]. 


Regarding claim 5, Masquelier teaches further comprising configuring the system controller to: 
detect arrival and alignment of the vehicle containing the receiving coil and activate one or more of the multiple power transmitter modules based on a signal received from the vehicle containing the receiving coil (Fig. 6 shows the detection of the arrival and alignment of the vehicle with the secondary pad ie. receiving coil) [0084-0086], and 
detect departure of the vehicle containing the receiving coil and deactivate the one or more of the multiple power transmitter modules transmitting inductive wireless power based on a measure of power being delivered by the one or more of the multiple power transmitter modules (Fig. 7 shows the process of the vehicle leaving or charging being complete and thereby deactivate the power transmitter primary pads) [0082-0089]. 


Regarding claim 6, Masquelier teaches further comprising providing one or more the multiple power transmitter modules embedded in a precast concrete module and electrically connecting the multiple power transmitter modules to each other (primary pads and sensors are embedded in the ground) [0045, 0080-0082].
However, Masquelier does not teach power transmitter modules be in series with each other. 
	However, Javaid teaches power transmitter modules be in series with each other (Fig. 3 shows dynamic wireless charging system with a series of power transmitters embedded in the ground; Fig. 15 shows a series of primary coils) [0032, 0043, 0049, 0081-0085, 0090]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power transmitter modules be in series with each other as taught by Javaid to be implemented in the wireless inductive power transmission system of Masquelier in order to ensure continuous dynamic charging of the vehicle while stationary as well as while in motion. 


Regarding claim 7, Masquelier teaches further comprising providing at least one of the multiple power transmitter modules and a portion of the trunk cable embedded in a precast concrete module (primary pads ie. multiple power transmitter modules and the DC bus ie. trunk portion connecting them to said primary pads and resonant converters are mounted in the ground) [0045] the at least one of the multiple power transmitter modules to another one of the multiple power  transmitter modules embedded in a precast concrete module [0045, 0080-0086].
However, Masquelier does not teach power transmitter modules be in series with each other. 
	However, Javaid teaches power transmitter modules be in series with each other (Fig. 3 shows dynamic wireless charging system with a series of power transmitters embedded in the ground; Fig. 15 shows a series of primary coils) [0032, 0043, 0049, 0081-0085, 0090]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power transmitter modules be in series with each other as taught by Javaid to be implemented in the wireless inductive power transmission system of Masquelier in order to ensure continuous dynamic charging of the vehicle while stationary as well as while in motion. 

Regarding claim 8, Masquelier teaches further comprising providing one or more vehicle detection sensors embedded in the precast concrete module and configuring the one or more vehicle detection sensors to detect vehicle speed and/or position of the vehicle containing the receiver coil (resonant converter 202 and primary pad 102 comprising of transmitter module and sensors are mounted in the ground to detect presence of vehicle to be charged) [0045-0048, 0055]. 

Regarding claim 9, Masquelier teaches further comprising: providing the multiple power transmitter modules embedded in one or more precast concrete modules (primary pads and sensors are embedded in the ground) [0045, 0080-0082], 
wherein one or more of the multiple power transmitter modules are embedded in each precast concrete module and a portion of trunk cable extends to two trunk cable connections of the precast concrete module (primary pads ie. multiple power transmitter modules and the DC bus ie. trunk portion connecting them to said primary pads and resonant converters are mounted in the ground) [0045] the at least one of the multiple power transmitter modules to another one of the multiple power transmitter modules embedded in a precast concrete module [0045, 0080-0086].,
 wherein when two or more of the multiple power transmitter modules are embedded in a precast concrete module, a portion of the trunk cable connects inputs of the power transmitter modules in the precast concrete module (primary pads ie. multiple power transmitter modules and the DC bus ie. trunk portion connecting them to said primary pads and resonant converters are mounted in the ground) [0045] the at least one of the multiple power transmitter modules to another one of the multiple power  transmitter modules embedded in a precast concrete module [0045, 0080-0086].; 
connecting the trunk cable from an output current connection of the AC/DC power converter to a trunk cable connection of a first precast concrete module of the one or more precast concrete modules (Fig. 1 shows DC bus 206 ie. trunk cable from an output current connection of the AC-DC converter 104 to a trunk cable connection of the precast concrete module as formed by the primary pads 102 mounted underground) [0045, 0050-0055]; 
connecting, when the one or more precast concrete modules comprise two or more precast concrete modules, trunk cable between trunk cable connections of each of the two or more precast modules (primary pads 302 are all connected with the trunk cable between each of the primary pads 302 each of which forming precast concrete modules by being mounted on the ground) [0045, 0060-0066]; and
 connecting the trunk cable between a last precast concrete module of the one or more precast concrete modules and a return connection of the AC/DC power converter (power converter apparatus 104a-n are bidirectional indicating that the power feed will carry an output current path as well as a return current path) [0060-0066],
 wherein only a current path from the output of the AC/DC power converter is connected and transmitted through the one or more precast concrete modules and a return path from the last precast concrete module to the return connection is routed output of the precast concrete modules (primary pads which are mounted on the ground as precast modules and connected to the AC-DC converters 104a-n receiving the output of the AC-DC converters through a current path) 0045, 0060—0066].

Regarding claim 10, Masquelier teaches wherein the AC/DC power converter is a first AC/DC power converter (Fig. 1 shows power converter 104 as a first AC-DC converter) and further comprising providing a second AC/DC power converter (Fig. 2 shows power converters 104a-n thereby 104b being a second AC-DC converter) configured to receive three-phase power and provide regulated DC output current (Fig. 1 shows AC-DC converter 104 which receives AC power and converts it to DC power; Fig. 2 shows output of the AC-DC converter is regulated DC output current to the DC bus 206) [0035-0036, 0050, 0069, 0070-0073], wherein a first portion of the multiple power transmitter modules are connected with inputs connected in parallel (Fig. 2-3 shows the DC bus 206 connecting inputs of the multiple power transmitter modules in parallel) [0073-0075], and to a connection to the first AC/DC power converter providing the regulated DC output current in a first trunk cable loop and a second portion of the multiple power transmitter modules are connected with inputs connected in parallel (Fig. 2-3 shows the DC bus 206 connecting inputs of the multiple power transmitter modules in parallel) [0073-0075], and to a connection to the second AC/DC power converter providing the regulated DC output current in a second trunk cable loop (Fig. 1 shows the AC-DC power converter 104a-n providing the regulated DC output current in a second DC bus 206 ie. second trunk cable loop) [0064—66], and wherein the system controller communicates with the first and the second AC/DC power converters to maintain regulated DC output current to both AC/DC power converters, and wherein providing the second AC/DC power converter increases power delivery capability (transmitting inductive wireless power to the vehicle with receiver pad comprising receiving coil through the multiple power transmitter pads when the vehicle containing the receiver coil should receive power from the transmission pads) [0052-0055, 0060-0066, 0070-0077, 0086-0088]. 
However, Masquelier does not teach power transmitter modules be in series with each other. 
	However, Javaid teaches power transmitter modules be in series with each other (Fig. 3 shows dynamic wireless charging system with a series of power transmitters embedded in the ground; Fig. 15 shows a series of primary coils) [0032, 0043, 0049, 0081-0085, 0090]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have the power transmitter modules be in series with each other as taught by Javaid to be implemented in the wireless inductive power transmission system of Masquelier in order to ensure continuous dynamic charging of the vehicle while stationary as well as while in motion. 


Regarding claim 11, Masquelier teaches further comprising providing a vehicle position detection circuit configured to indicate when the vehicle containing the receiver coil is arriving and aligned with a transmitter coil in a power transmitter module of the multiple power transmitter modules (vehicle position detection circuit in form of the power module 114 as shown in Fig. 7 to indicate when the vehicle containing the receiver coil is arriving and aligned with the primary pad containing the transmitter coil) [0047-00480053-0055, 0060, 0084-0087]. 

Regarding claim 12, Masquelier teaches further comprising providing a vehicle communication receiver configured to indicate when the vehicle containing the receiver coil is arriving and aligned with a transmitter coil in a power transmitter module of the multiple power transmitter modules (Fig. 6-7 shows the vehicle communication receiver indicating the arrival of the vehicle receiver pad with the receiving coil aligned with the transmitter coil of the primary pad) [0055, 0084-0088]. 


Regarding claim 13, Masquelier teaches further comprising configuring the trunk cable to receive an additional AC/DC power converter and increase power capability of a DIPT system (Fig. 1 shows utility 110 having trunk cable 106 with multiple power converter apparatus 104a-n which comprises AC-DC power converters).

Regarding claim 14, Masquelier teaches further comprising physically locating multiple of the multiple power transmitter modules next to each other in a roadway and configuring the multiple power transmitter modules to activate simultaneously and deliver the inductive wireless power simultaneously to multiple vehicles containing a receiver coil (primary pad transmitter modules are physically located next to each other as shown in Fig. 3 in a roadway where a vehicle goes and configuring the multiple primary pads ie. power transmitter modules to activate simultaneously and deliver the inductive wireless power to multiple receiving coils in a vehicle) [0038-0040, 0042-0047, 0052-0058, 0064, 0075].

Regarding claim 15, Masquelier teaches further comprising physically locating multiple of the multiple power transmitter modules next to each other in a roadway and configuring the multiple power transmitter modules to activate simultaneously and deliver the inductive wireless power simultaneously to multiple receiving coils on a vehicle (primary pad transmitter modules are physically located next to each other as shown in Fig. 3 in a roadway where a vehicle goes and configuring the multiple primary pads ie. power transmitter modules to activate simultaneously and deliver the inductive wireless power to multiple receiving coils in a vehicle) [0038-0040, 0042-0047, 0052-0058, 0064, 0075].
 
Regarding claim 16, Masquelier teaches wherein configuring the system controller further comprises configuring the system controller to: 
perform functions (Fig. 7 shows the list of functions being performed) selected from the group consisting of: Catalog the vehicle containing the receiver coil (charging profile module 116 connects to a database in the form of a catalog of the vehicle containing the secondary pad with the receiving coil) [0053-0055, 0062-0065]; 
determine a status of the vehicle containing the receiver coil (determining the status of the vehicle containing receiving coil in the secondary pads positioned on top of the primary pads comprising transmitting coils) [0060-0063, 0075-0079, 0084-0088]; 
record a time of passage of the vehicle containing the receiving coil (time is being recorded of the vehicle containing the receiving coil) [0004, 0039, 0055-0056, 0059-0061, 0077]; 
and 
measure an amount of wireless power transferred to the vehicle containing the receiver coil (amount of power being transferred to the vehicle is measured) [0052-0055, 0060-0062, 0082-0088]. 


Regarding claim 17, Masquelier teaches wherein configuring the system controller further comprises configuring the system controller to communicate with the vehicle containing the receiver coil and assess an amount of inductive wireless power the vehicle containing the receiver coil is receiving from a DIPT system (Fig. 7 shows the wireless communication between the vehicle and the controller 108 in order to determine whether the vehicle containing the receiver coil should receive inductive wireless power) [0052, 0060, 0083-0088].


Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0310164 (Abdolkhani) in view of US 2018/0351415 (Masquelier). 
Regarding claim 1, Abdolkhani a method for dynamic inductive wireless power transmission (DIPT) (Fig. 1-20 shows a method of inductive wireless power transmission), comprising: 
providing an AC-to-DC (AC/DC) power converter configured to receive three-phase power and provide regulated DC output current (Fig. 1 shows AC-DC converter 5 configured to receive three-phase AC power and provide regulated DC output current) [0041, 0063]; 
electrically connecting a trunk cable to an output of the AC/DC power converter and to multiple power transmitter modules, the trunk cable connecting inputs of the multiple power transmitter modules in series, the multiple power transmitter module configured to transmit inductive wireless power over an air gap (electrically connecting a trunk cable to an output of the AC/DC converter and to multiple power transmitter coils in series in form of resonant inductor to transmit inductive wireless power over an air gap) [0079, 0090-0095, 0099-0100]; 
providing a system controller configured to detect a receiver coil and confirm if the receiver coil should receive the inductive wireless power from the multiple power transmitter modules to charge electric vehicles (inductive power transmission as described in Fig. 1-20 can be used for charging electric vehicles as shown in Fig. 1 power receiver 3 comprising receiving coil 9) [0041-0044, 0080]; and
configuring the system controller to communication with the AC/DC power converter to maintain the regulated DC output current at a constant value and transmit the inductive wireless power to the vehicle containing the receiver coil through the multiple power transmitter modules when the vehicle containing the receiver coil should receive the inductive wireless power from the multiple power transmitter modules. 
	However, Abdolkhani does not explicitly teach detecting receiving coil in a vehicle. 
	However,  Masquelier teaches detecting receiving coil in a vehicle (Fig. 6-7 shows detecting and identifying vehicle containing a receiving pad comprising receiving coil for power transmission) [0047, 0055, 0084-0088]. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to be detecting receiving coil in a vehicle as taught by Masquelier to the system of Abdolkhani teaching detecting receiving coil and charging electric vehicle via wireless power transfer in order to ensure efficient power transmission between the transmission pad and the receiving pad which is located on a vehicle. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        
/HAL KAPLAN/Primary Examiner, Art Unit 2836